 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and Release (“Agreement”) is entered into
by and between AxoGen Corporation (the “Company”), and Shawn McCarrey
(“Employee”) based on the following facts:

WHEREAS, Employee was employed by the Company pursuant to that
certain Employment Agreement by and between Company and Employee effective on
February 25, 2013  (the “Employment Agreement”);

WHEREAS, Employee was awarded equity options pursuant to Stock Option Agreements
 between the Company and Employee and pursuant to the AxoGen, Inc. 2010
Incentive Stock Plan (the “Option Agreements”) as provided in Attachment A
hereof;

WHEREAS, the Company terminated Employee’s employment with the Company
effective January 3, 2019 (the “Termination Date”);

WHEREAS, Employee was presented with this Agreement on January 18, 2019;

WHEREAS, in consideration for Employee’s execution and non-revocation of this
Agreement and his compliance with the Restrictive Covenants (defined below), the
Company will provide Employee with the Termination Compensation detailed below
and the other benefits set forth herein; and

WHEREAS, the parties wish to enter into an agreement providing for the
termination of Employee’s employment and resolving any potential disputes
between Employee and the Company.

NOW, THEREFORE, in consideration for the mutual promises detailed herein, the
parties enter into this Agreement and agree as follows:

1. Termination of Employment.  Employee’s employment with the Company was
terminated effective on January 3, 2019 (the “Separation Date”).  Employee will
be paid, at his regular rate of pay, for all hours worked through the Separation
Date and for any accrued but unused vacation as of the Separation Date
regardless of whether or not Employee signs this Agreement.  Employee will be
paid these amounts in accordance with normal payroll procedures.  Employee
acknowledges that these amounts are all of the amounts owed to Employee by the
Company through the Separation Date.  As of the Separation Date, Employee is not
to hold himself out as an employee, agent, or authorized representative, or
negotiate or enter into any agreements on behalf of the Company or otherwise
attempt to bind the Company.    Employee is also deemed to have resigned from
any positions held by Employee with the Company or any of its
affiliates effective as of the Separation Date.

2. Benefits Continuation.  Employee’s group health insurance coverage through
Company will end in accordance with the terms of the Company’s health insurance
plan.  Employee will receive a separate notice explaining his right to
continuation and conversion of his health benefits under the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”) and/or

 

EAST\163455543.1

--------------------------------------------------------------------------------

 



any applicable state law.  Should Employee wish to continue his group health
benefits coverage,  except as set forth below, Employee will be responsible for
paying the premium in full each month.

3. Termination Compensation and Other Severance Benefits.  In exchange for the
promises set forth herein and so long as Employee enters into and does not
revoke his acceptance of this Agreement and complies with the Restrictive
Covenants (defined below):

3.1 The Company will, pursuant to Schedule 2 Section 9(a) of the Employment
Agreement, provide Employee with a lump sum payment of $417,000 no later than
sixty (60) days following the Separation Date (the “Severance Period”), less all
appropriate federal and state income and employment taxes (the “Termination
Compensation”);  

3.2 Provided Employee properly elects to continue, and remains eligible for such
coverage, the Company will pay the group health benefit premiums under COBRA for
12 months following the expiration of coverage under the Company’s health
insurance plan;

3.3 The Company will provide outplacement service for one year from the
Termination Date; and

3.4 Employee acknowledges and agrees that (a) the terms set forth above include
compensation and benefits to which Employee is not otherwise entitled; (b) the
Termination Compensation and other severance benefits set forth above constitute
adequate legal consideration for the promises and representations made by
Employee in this Agreement; and (c) except as expressly set forth above, after
today, Employee will be entitled to no other or further compensation,
remuneration, or benefits from the Company.    

4. Transition Cooperation.  Employee agrees to cooperate with and provide
reasonable assistance to the Company in transitioning his responsibilities and
with regard to other matters related to his services during the Severance Period
(as requested by the Company), without any additional compensation.  It is
understood this obligation may consist of occasional and brief meetings,
telephone calls, or e-mails.  If Employee fails to provide reasonable
cooperation pursuant to this Section, then Employee agrees that he will be in
breach of this Section and will not be entitled to the Termination Compensation
or other severance benefits provided hereunder.  Employee agrees that the
Termination Compensation will be his only compensation for such cooperation and
that he is not entitled to, and will not seek, any further or additional
payments, remuneration, or compensation of any kind from the Company except as
in connection with his ownership interest.    

5. Ownership Interest. Employee hereby acknowledges and agrees that with the
exception of the Vested Options, the terms of which are governed by the Option
Agreements,  the remaining Options are forfeited as of the Separation Date and
Employee holds no other equity, debt, or any other financial interest in the
Company or any other Released Party (including, but not limited to, any options,
phantom stock, warrants, capital stock, convertible securities, rights to
purchase any securities, or any other form of equity or debt in any of them).
 Employee acknowledges and agrees that any equity interests in the Company
(including the Vested Options) remain subject to forfeiture for any violations
of the Restrictive Covenants (defined below).



2

EAST\163455543.1

--------------------------------------------------------------------------------

 



6. Confidential Information.  Employee acknowledges that, as part of his
employment, Employee had access to information of a nature not generally
disclosed to the public, and Employee agrees to keep confidential and not
disclose to anyone, the business, proprietary, and trade secret information in
his possession, as well as any personal, confidential, or otherwise proprietary
information regarding the Company’s employees, customers and clients, and/or the
Company’s personnel practices and related matters.  Employee further agrees that
Employee will not take, copy, use or distribute in any form or manner documents
or information which the Company deems proprietary, including, but not limited
to, research and development materials, information regarding customers and
clients or prospective customers and clients, or potential business partners,
financial information, business and strategic plans, software programs and
codes, access codes, and other similar materials or information.  This
obligation is understood to be in addition to, and not as any replacement for
the Restrictive Covenants, which obligations will remain in full force and
effect as modified herein.        

7. Return of Company Property.  Employee understands and agrees that as a
condition of receiving the Termination Compensation and other severance benefits
provided hereunder, all Company property must be returned to Company.  By
signing this Agreement, Employee represents and warrants that Employee will have
returned to Company on or before the Separation Date, all Company property, data
and information belonging to Company.

8. Non-Disparagement. 

8.1 Employee agrees to refrain from taking any action, and/or making any
statement (oral or written, including in any online posting or social media)
that disparages or criticizes the Company and/or its direct and indirect
affiliates, parent companies, subsidiaries, and related entities, or any of
their officers, directors, managers, or employees, or that harms the Company’s
or any of their respective reputations, or that disrupts or impairs the
Company’s normal, ongoing business operations.  This provision applies to all of
Employee’s interactions with third parties, including without limitation any
conversations or correspondence that he might have with organizations,
governmental entities, and/or persons with whom the Company engages in business,
as well as with employees of the Company.  This provision does not preclude
Employee from testifying truthfully or participating in a proceeding before a
court or other governmental authority, nor does it in any way restrict or impede
Employee from exercising protected rights or from providing information to any
governmental authority with jurisdiction over the Company pursuant to any
applicable whistleblower program to the extent such rights cannot be waived by
agreement.

8.2 Company agrees to take all reasonable efforts to have its officers and
directors refrain from taking any action, and/or making any statement (oral or
written, including in any online posting or social media) that disparages or
criticizes the Employee, or that harms the Employee’s personal or professional
reputation.  This provision applies to all of Company’s interactions with third
parties, including without limitation any conversations or correspondence that
the Company might have with organizations, governmental entities, and/or persons
with whom the Employee engages in business.

9. Continuing Compliance Obligations.  Employee acknowledges and agrees that he
has and will continue to have obligations to the Company under the Employment
Agreement, the

3

EAST\163455543.1

--------------------------------------------------------------------------------

 



Option Agreements and the Confidentiality Agreement/Non-Disclosure
With Invention Assignment dated February 25, 2013 (the “Confidentiality
Agreement”) following the Separation Date.  Employee agrees to comply with the
continuing applicable provisions of the Employment Agreement, Option Agreements
and, subject to the terms thereof, and Sections 7-9 of this Agreement (those
sections, collectively, the “Restrictive Covenants”). Notwithstanding the
foregoing, the provisions of Section 3b of the Confidentiality Agreement will
not limit Employee from working for an entity that has a business unit,
division, subsidiary or other affiliate that directly competes with the Company
so long as Employee does not work for such business unit, division, subsidiary,
or other affiliate and further provided that Employee will not work for Integra
Lifesciences.

10. General Release. 

10.1 Employee unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Company,
past and present, as well as Company’s or such entities’ employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with Company, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Company.  This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, but not limited to alleged violations of
any labor or employment related law of the State of Florida, the federal Fair
Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act of 1967, as
amended, all claims for attorneys’ fees, costs and expenses,  and all claims to
any non-vested interest in the Company or any other Released Party.  Employee
expressly waives Employee’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Employee or on Employee’s behalf, related in any way to
the matters released herein (except with regard to proceedings before the
Securities and Exchange Commission (“SEC”) as set forth below).  The above
release does not apply to rights Employee may have to indemnification, if any,
for actions taken within the scope of his employment with the Company.

10.2 Employee specifically releases all claims under the Age Discrimination in
Employment Act; provided, however, that this release does not waive any claims
by Employee for any challenge to the validity of the form of Employee’s release
of claims under the Age Discrimination in Employment Act, as set forth in this
Agreement, nor does it waive any claims arising under the Age Discrimination in
Employment Act arising after Employee’s execution of this Agreement.  

10.3 Employee’s release of claims is not intended to bar any claims that may not
be waived as matter of law, such as Employee’s right to file a charge with the
National Labor Relations Board or Equal Employment Opportunity Commission and
other similar federal, state, or local government agencies, and claims for
workers’ compensation benefits or unemployment

4

EAST\163455543.1

--------------------------------------------------------------------------------

 



insurance benefits, as applicable; provided, however, that if Employee does file
an administrative charge that may not be waived as a matter of law, or such a
charge is filed on his behalf, Employee expressly waives his individual right to
recovery of any type, including monetary damages or reinstatement, for any such
charge (provided that this limitation on monetary recovery will not apply to
monetary recovery in whistleblower proceedings before the SEC to the extent such
recovery cannot be waived).

10.4 Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.

10.5 Employee declares and represents that Employee intends this Agreement to be
complete and not subject to any claim of mistake, that the release herein
expresses a full and complete release, and Employee intends the release herein
to be final and complete.  Employee executes this release with the full
knowledge that this release covers all possible claims Employee may have against
the Released Parties to the fullest extent permitted by law.

10.6 The Company releases and discharges Employee from all claims related in any
way to the transactions or occurrences between them to date, to the fullest
extent permitted by law, including, but not limited to, Employee's employment
with Company and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee's employment with
Company.    

10.7 The Company acknowledges that the Company may discover facts or law
different from, or in addition to, the facts or law that the Company knows or
believes to be true with respect to the claims released in this Agreement and
agrees, nonetheless, that this Agreement and the release contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

10.8 The Company declares and represents that the Company intends this Agreement
to be complete and not subject to any claim of mistake, that the release herein
expresses a full and complete release, and the Company intends the release
herein to be final and complete.  The Company executes this release with the
full knowledge that this release covers all possible claims the Company may have
against the Released Parties of Company to the fullest extent permitted by law.

11. Covenant Not to Sue.  Employee understands and agrees that to the fullest
extent permitted by law, he is precluded from filing or pursuing any legal claim
of any kind against any of the Released Parties at any time in the future, in
any federal, state, or municipal court, administrative agency, or other
tribunal, arising out of any of the claims in Section 10 of this Agreement that
Employee has waived by virtue of executing this Agreement.  Employee agrees not
to file or pursue any such legal claims, and, if he does pursue such legal
claims or file an administrative charge that may not be released as a matter of
law, Employee waives any right to recover any monetary payments or other
individual benefits in any such proceeding (except with

5

EAST\163455543.1

--------------------------------------------------------------------------------

 



regard to proceedings before the SEC).  Further, if Employee files any charge or
claim against any Released Party that Employee has waived by virtue of executing
this Agreement, Employee agrees that the Company will be entitled to recover its
attorneys’ fees in any such charge or claim and in any action to enforce this
provision.  By his signature below, Employee represents that he has not filed
any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against any of the Released Parties in any federal, state, or
municipal court, administrative agency, or other tribunal and, to the best of
his knowledge, no person or entity has filed any such lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against any of the
Released Parties on Employee’s behalf.

12. Employee Acknowledgements.  By execution of this Agreement, Employee
represents that: (a) Employee has been paid or otherwise provided with all
wages, vacation, bonuses, or other amounts owed to Employee by the Company,
other than those specifically addressed in this Agreement; and (b) Employee has
not been denied any request for leave or accommodation to which Employee
believes Employee was legally entitled, and Employee was not otherwise deprived
of any of Employee’s rights under the Family and Medical Leave Act, Americans
with Disabilities Act, or any similar state or local statute; and (c) Employee
has not assigned or transferred, or purported to assign or transfer, to any
person, entity, or individual whatsoever, any of the claims released in the
foregoing release and waiver. 

13. Older Workers’ Benefit Protection Act.  This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f).  Employee is advised to consult with an attorney before executing
this Agreement.  

13.1 Acknowledgments/Time to Consider.  Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21-day period at Employee’s option); and (e) by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily. 

13.2 Revocation/Effective Date.  This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement.  In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it.  Employee’s revocation must be in
writing and received by Maria Martinez, Chief Human Resources Officer by
5:00 p.m. Eastern Time on the seventh day in order to be effective.  If Employee
does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Agreement shall become binding and enforceable on the eighth
day (the “Effective Date”).

13.3 Preserved Rights of Employee.  This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement.  In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act.



6

EAST\163455543.1

--------------------------------------------------------------------------------

 



14. Confidentiality. Employee agrees to keep the terms of this Agreement
confidential between Employee and Company, except that Employee may tell
Employee’s immediate family, attorney and accountant, if any, as needed (and
provided that Employee first obtains the agreement of any such person to
maintain the confidentiality of the terms of this Agreement), but in no event
should Employee discuss this Agreement or its terms with any current or
prospective employee of Company.

15. No Admissions.  By entering into this Agreement, the Company and Employee
make no admission that they have engaged, or are now engaging, in any unlawful
conduct.  The parties understand and acknowledge that this Agreement is not an
admission of liability and shall not be used or construed as such in any legal
or administrative proceeding.

16. Severability.  Except as set forth in this Section, in the event any
provision of this Agreement shall be found unenforceable, the unenforceable
provision shall be deemed deleted and the validity and enforceability of the
remaining provisions shall not be affected thereby. 

17. Full Defense.    This Agreement may be pled as a full and complete defense
to, and may be used as a basis for an injunction against, any action, suit or
other proceeding that may be prosecuted, instituted or attempted by Employee in
breach hereof.

18. Remedy for Employee’s Breach. The Company’s continuing obligations under
this Agreement are contingent upon Employee’s compliance with all terms and
conditions provided for herein, including full compliance with the Restrictive
Covenants.  In the event that Employee’s breaches any of his obligations under
this Agreement, including the Restrictive Covenants, Employee agrees that the
Company may cease making any payments due or providing any other severance
benefits under this Agreement and may recover all payments already made under
this Agreement – except that the Company will not seek to recover the first
$1,000 worth of Termination Compensation, which Employee may retain and Employee
agrees will constitute full and adequate consideration for Employee’s release of
claims in this Agreement – in addition to all other available legal
remedies.  If Company is required to take legal action against Employee to
enforce its rights under this Agreement, Company shall be entitled to collect
from Employee the attorney’s fees and costs that it incurs in seeking to enforce
this Agreement, in addition to any other relief to which it may be entitled.  

19. Attorney Fees. If either party is required to take legal action against the
other party to enforce his or its rights under this Agreement, such party shall
be entitled to collect from the other party his or its attorney’s fees and costs
that he or it incurs in seeking to enforce this Agreement, in addition to any
other relief which he may be entitled.

20. Governing Law; Forum.  The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Florida without giving effect to conflicts of
law principles.  Employee agrees that any disputes or litigation that may arise
with respect to the Agreement shall be brought and prosecuted in Alachua County
and waives any and all objections to the location of such litigation, including
but not limited to objections based on forum non conveniens.  In addition,
Employee irrevocably consents to the exclusive personal jurisdiction of the
federal and state courts located in Alachua County, as applicable, for any
matter arising out of or relating to this Agreement.



7

EAST\163455543.1

--------------------------------------------------------------------------------

 



21. Entire Agreement.  This Agreement, including the Employment Agreement,  
Option Agreements and Confidentiality Agreement, which are incorporated herein
by reference, constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of the
Company.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever. 

[Signature Page Follows]



8

EAST\163455543.1

--------------------------------------------------------------------------------

 



THE PARTIES HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTANDS EACH AND
EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE EXECUTED THIS
AGREEMENT ON THE DATE SHOWN BELOW.

EMPLOYEE:AXOGEN CORPORATION

 

 

/s/ Shawn McCarrey/s/ Karen Zaderej

Shawn McCarreyName:Karen Zaderej

Title:CEO, President & Chairman

 



DateJanuary 18, 2019DateJanuary 18, 2019



9

EAST\163455543.1

--------------------------------------------------------------------------------

 



ATTACHMENT A

VESTED EQUITY

 

Incentive Stock Options Number of Shares per Grant

 

Grant Date

 

Unexercised Shares

 

Vested Shares as of Separation Date

68,000

 

3/1/2013

 

13,000

 

13,000

5,000

 

1/2/2014

 

5,000

 

   5,000

30,000

 

5/1/2014

 

30,000

 

30,000

10,000

 

12/29/2014

 

10,000

 

10,000

15,000

 

3/12/2015

 

15,000

 

15,000

15,000

 

3/12/2015

 

15,000

 

15,000

15,000

 

3/12/2015

 

15,000

 

15,000

15,000

 

3/12/2015

 

15,000

 

15,000

20,000

 

12/28/2015

 

20,000

 

15,000

50,000

 

12/29/2016

 

50,000

 

25,000

 

10

EAST\163455543.1

--------------------------------------------------------------------------------